 

Exhibit 10.1

 



AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is dated as of December 13, 2019, by and
between Nathan's Famous, Inc., a Delaware corporation (the “Company”) and Ronald
G. DeVos (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive serves as the Company's Vice President, Finance, Chief
Financial Officer and Secretary; and

 

WHEREAS, the Executive notified the Company's Board of Directors that he has
decided to voluntarily retire and resign as Vice President, Finance, Chief
Financial Officer and Secretary of the Company effective June 30, 2020;

 

NOW THEREFORE, in consideration of the recitals and the mutual agreements herein
set forth, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:

 

1.       Executive has acknowledged and agreed that he shall voluntarily retire
and resign from the Company as Vice President, Finance, Chief Financial Officer
and Secretary of the Company and from all positions of the direct or indirect
subsidiaries of the Company, and cease to be an employee of the Company and its
direct or indirect subsidiaries effective at the close of business on June 30,
2020.

 

2.        As consideration for Executive's execution and delivery of this
Agreement and his agreement to be bound by its terms, the Company agrees to (i)
award an aggregate cash bonus amount of $200,000 for the fiscal year ending
March 29, 2020 to Executive payable in accordance the Company's customary
payroll practices for bonus payments to executive officers of the Company, (ii)
repurchase 13,709 shares of the Company's common stock owned by the Executive on
the date hereof or as soon as practicable thereafter at the closing market price
of the Company's common stock on the date hereof and (iii) continue to (a) pay
Executive his current base salary of $217,500 per annum and (b) provide such
insurance, disability and health and medical and other benefits and such
participation in retirement plans or programs that Executive is currently
receiving or participating in, in each case, through the date that the Executive
ceases to be an employee of the Company.

 

3.         This Agreement contains the entire understanding of the Company and
the Executive with respect to the subject matter hereof.

 

4.       It is the intention of both the Company and Executive that the benefits
and rights to which Executive could be entitled pursuant to this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
its implementing regulations and guidance (“Section 409A”), to the extent that
the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention.

 



 

 

 

5.       No provision of this Agreement may be modified, waived, or discharged
unless such modification, waiver, or discharge is agreed to in writing and
signed by the Executive and by an authorized officer of the Company on the
Company’s behalf, or by the respective parties’ legal representations and
successors.

 

6.       The terms and provisions of this Agreement are governed by and shall be
interpreted in accordance with, the laws of the State of New York, without
giving effect to any choice of law principles.

 

7.       This Agreement shall inure to the benefit of and be enforceable by the
Company's and Executive's successors and/or assigns.

 

8. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature Page To Follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  NATHAN'S FAMOUS, INC.         By:   /s Eric Gatoff     Name: Eric Gatoff    
Title: Chief Executive Officer         EXECUTIVE         /s/ Ronald G. DeVos  
Ronald G. DeVos

 



 3 

 

 